                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF NEW YORK



United States ofAmerica      us district court ed ny                   APPEARANCE
                             *    OCT 0 3 2019       A
       -V-                                              Docket Number;




Defendant.                                              Date : /111


              PLEASE NOTICE, that Ihave been RETAINED by 'TVoW^ S(^^C/4
the above named defendant.   I was admitted to practice in this district on _


                                      Signature !                               /P
                                      Print Name = iJ/jCC E/TT
                                      Pnrrnde:


                                      Office Address;      no)
                                                           05^/0
                                      Telephone #:




•kitie NOTICE TO ATTORNEY***


              **BarCode- The attorney's initialsand last four digits of the social security
number must appear on all pleading.
